[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                   JUNE 6, 2007
                                 No. 06-15321                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                             Agency No. A97-132-893

ROSMIRY DEL CARMEN NEGRETTE-VALBUENA,


                                                                          Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                   (June 6, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Rosmiry Del Carmen Negrette-Valbuena, a native and citizen of Venezuela,

petitions this Court for review of the final order of the Board of Immigration
Appeals that affirmed the decision of an Immigration Judge to deny her application

for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture and Other Cruel, Inhumane or Degrading Treatment

or Punishment (CAT). We deny the petition in part and dismiss the petition in

part.

                                I. BACKGROUND

        Negrette-Valbuena was admitted to the United States on June 6, 1999, as a

nonimmigrant visitor to remain for a period not to exceed six months. Negrette-

Valbuena applied for asylum, withholding of removal, and relief under CAT on

April 7, 2004. Negrette-Valbuena was the only witness at the hearing before the

IJ. In addition to her testimony, Negrette-Valbuena submitted the following

evidence: (1) interrogatories answered by two neighbors regarding threats and

harassment suffered by her family in Venezuela; (2) a Venezuelan hospital record

for a patient admitted on June 3, 2000, due to a serious head wound; (3) an arrest

warrant issued by the Bolivarian Republic of Venezuela for Jesus Del Carmen

Segovia, for assaulting Negrette-Valbuena’s father; and (4) a news article noting

that Negrette-Valbuena’s father had contacted the press to denounce his political

persecution and complain that the authorities had not acted efficiently in clearing

up the events surrounding his attack.

        Negrette-Valbuena testified that she left Venezuela and came to the United
                                          2
States in June 1999 because of problems related to her father’s involvement with a

political party named COPEI. Her family had received telephone threats and a

burglary had occurred at their house. Negrette-Valbuena testified that in June 2000

her father suffered a head injury from an assault by a man named Segovia, a

member of the “other party.” Negrette-Valbuena acknowledged that the

Venezuelan government attempted to locate and arrest Segovia after the attack.

During cross-examination, Negrette-Valbuena admitted that: (1) throughout her

father’s participation in COPEI, she, her mother, and her sisters were never

physically harmed; (2) she had not personally participated in any political

organization and had not experienced a direct threat; (3) her mother and two sisters

remain in the family home; and (4) after her father went into hiding, no members

of her family have been physically harmed.

      The IJ determined that Negrette-Valbuena’s asylum application was time-

barred, and there were no changed country conditions or exceptional circumstances

to excuse the late filing. The IJ also found that, even if Negrette-Valbuena’s

asylum application had been timely, she failed to establish a well-founded fear of

persecution on account of one of the five protected grounds. The IJ made an

adverse credibility finding on the ground that Negrette-Valbuena gave inconsistent

and uncorroborated testimony on essential aspects of the asylum application. The

IJ found that Negrette-Valbuena failed to meet her burden of establishing past
                                          3
persecution or a well-founded fear of future persecution, based on her father’s

imputed political opinion, and denied her request for withholding of removal and

CAT relief.

      Negrette-Valbuena appealed to the BIA, which adopted and affirmed the

decision of the IJ. The BIA also held that, even if Negrette-Valbuena was credible,

she failed to prove that she had suffered past persecution or that her fear of future

persecution was well-founded. The BIA found that even if a threat of persecution

exists, Negrette-Valbuena failed to establish that the threat was country-wide.

                          II. STANDARD OF REVIEW

      We review only the decision of the BIA, except to the extent that it expressly

adopts the opinion of the IJ. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001). Here, the BIA expressly adopted the IJ’s reasoning and briefly

articulated its own reasons for affirming the IJ’s decision. We review the decisions

of both the IJ and the BIA. Id.

      We review factual determinations of the BIA under the substantial evidence

test. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005).

“Administrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). “The

trier of fact must determine credibility, and this [C]ourt may not substitute its

judgment for that of the BIA with respect to credibility findings.” D-Muhumed v.
                                           4
U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).

                                  III. DISCUSSION

      Negrette-Valbuena contends that the IJ and BIA erroneously denied her

application for asylum, request for withholding of removal, and relief under CAT.

We are without jurisdiction to review the denial of Negrette-Valbuena’s

application for asylum as untimely. Because substantial evidence supports the

decision of the IJ and BIA decision that Negrette-Valbuena is not entitled to

withholding of removal or relief under CAT, Negrette-Valbuena’s petition fails.

 A. We Lack Jurisdiction to Review Negrette-Valbuena’s Application for Asylum.

      Negrette-Valbuena argues that the IJ erroneously concluded that she failed

to establish “changed circumstances” to excuse her untimely application for

asylum. The government contends that we lack jurisdiction to consider Negrette-

Valbuena’s petition. We agree with the government.

      An application for asylum must be “filed within 1 year after the date of the

alien’s arrival in the United States.” 8 U.S.C. § 1158(a)(2)(B). An untimely

application “may be considered . . . if the alien demonstrates . . . either the

existence of changed circumstances which materially affect the applicant’s

eligibility for asylum or extraordinary circumstances relating to the delay in filing

an application.” Id. § 1158(a)(2)(D). Section 1158(a)(3) provides that “[n]o court

shall have jurisdiction to review any determination” that the application was
                                            5
untimely or that there were changed or extraordinary circumstances that excused

the delay. Id. § 1158(a)(3). Accordingly, this Court lacks jurisdiction to review

the findings of the IJ and BIA that Negrette-Valbuena’s asylum application was

untimely and there were no changed circumstances to excuse her delay. Tan v.

U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006); Chacon-Botero v. U.S.

Att’y Gen., 427 F.3d 954, 957 (11th Cir. 2005).

  B. Substantial Evidence Supports the Finding of the IJ and BIA That Negrette-
       Valbuena Is Not Entitled to Withholding of Removal or CAT Relief.

      Negrette-Valbuena argues that she is entitled to withholding of removal and

CAT relief. To qualify for withholding of removal, Negrette-Valbuena had to

establish that it is more likely than not that her life or freedom would be threatened

on account of race, religion, nationality, membership in a particular social group,

or political opinion if returned to Venezuela. 8 U.S.C. § 1231(b)(3). An alien is

entitled to withholding of removal if she can establish, with specific and credible

evidence (1) a past threat to life or freedom through proof of past persecution on

account of a protected ground; or (2) a future threat to life or freedom if it “is more

likely than not” that the protected ground will cause future persecution. Id. §

208.16(b)(1), (2). An alien is entitled to relief under CAT if she can “establish that

it is more likely than not that he or she would be tortured if removed to the

proposed country of removal.” 8 C.F.R. § 208.16(c)(2). For purposes of CAT

                                           6
relief, “torture” refers to “any act by which severe pain or suffering, whether

physical or mental, is intentionally inflicted on a person . . . by or at the instigation

of or with the consent or acquiescence of a public official or other person acting in

an official capacity.” Id. § 208.18(a)(1).

       Substantial evidence supports the decision of the IJ and BIA that Negrette-

Valbuena failed to meet her burden of proof for withholding of removal and CAT

relief for at least three reasons. First, Negrette-Valbuena’s evidence that her family

was threatened, a burglary occurred at their home, their car was damaged by

vandals, and her father was assaulted did not compel a finding that Negrette-

Valbuena experienced past persecution. Second, Negrette-Valbuena’s evidence

that her mother and two sisters were able to remain in the country for several years

after the harassing events supports the finding that Negrette-Valbuena’s fear of

future persecution was not well-founded and the alleged persecution was not

country-wide. Third, Negrette-Valbuena’s evidence that the government issued an

arrest warrant for her father’s attacker undermined her CAT claim, and Negrette-

Valbuena offered no evidence that a government official would be inclined to

torture her.

                                 IV. CONCLUSION

       Negrette-Valbuena’s petition for review is DISMISSED in part and

DENIED in part.
                                             7